Judgment of conviction of the Court of Special Sessions affirmed, but this court, pursuant to section 543 of the Code of Criminal Procedure, reduces the sentence to a fine of twenty-five dollars, or, in the alternative, imprisonment in the workhouse not to exceed ten days. Rich, Manning and Young, JJ., concur; Kelly, P. J., and Jaycox, J., dissent and vote to reverse the judgment and discharge defendant, upon the ground that section' 2040 of the Penal Law  has no application to the facts here presented.